RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5263-16T4

L.G.,

          Petitioner-Appellant,

v.

NEW JERSEY DEPARTMENT
OF HUMAN SERVICES,

     Respondent-Respondent.
____________________________

                    Submitted November 26, 2018 – Decided December 11, 2018

                    Before Judges Haas and Mitterhoff.

                    On appeal from the New Jersey Department of Human
                    Services, Division of Mental Health and Addiction
                    Services.

                    L.G., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Angela Juneau Bezer, Deputy
                    Attorney General, on the brief).

PER CURIAM
      L.G. appeals from the New Jersey Department of Human Services,

Division of Mental Health and Addiction Services' (DMHAS) final

administrative decision to administer psychotropic medication to her without

her consent. We affirm.

      On October 23, 2009, L.G. was involuntarily committed to Greystone Park

Psychiatric Hospital (GPPH). Her treating psychiatrist, Dr. Roberto Caga-Anan,

diagnosed her with schizophrenia. On July 6, 2017, in accordance with written

protocols developed by the DMHAS, L.G.'s psychiatrist prepared an Involuntary

Medication Administration Report (IMAR), documenting L.G.'s condition and

the medications involved in the treatment plan. 1 The IMAR indicated that L.G.

suffered from schizophrenia and becomes "irritable and angry if her delusions

are challenged."

      L.G. initially signed a form consenting to voluntarily take her prescribed

psychiatric medications. However, L.G. began to refuse the medication after

several days, claiming that the pill was too large and that the dose was too high.


1
      The DMHAS delegates to psychiatric hospitals the responsibility of
"assur[ing] that the [involuntary] administration of psychotropic medication
. . . conforms to the standards of N.J.S.A. 30:4-24 et seq.[]" See N.J. Dep't of
Human Servs., Div. of Mental Health and Addiction Servs., Administrative
Bulletin       A.B.       5:04B       (Effective      June       4,      2012),
https://www.state.nj.us/humanservices/dmhas/regulations/bulletins/Mental%20
Health/5_04B.pdf.
                                                                          A-5263-16T4
                                        2
L.G. then claimed that she suffered from a traumatic brain injury (TBI), rather

than from a mental illness, and requested a transfer to the TBI unit. L.G. began

to refuse to go outside, claiming that the sun will "make her sag and give her

life threatening edema of her arms and legs." She also began showering only

once per week, claiming that the warm water from the shower made her sag. On

July 10, 2017, L.G. received notice of a panel review hearing, which was

scheduled for, and took place on, July 13, 2017.

      At the hearing, L.G.'s treating psychiatrist testified that L.G. maintains

delusions about the sun causing edema in her legs and arms. She also testified

that L.G. believes that she has a TBI, which is aggravated by showering. As a

result, L.G. showers only once a week and she has previously contracted lice.

Dr. Caga-Anan opined that involuntary medication was needed because, when

she is noncompliant with medication, L.G. is likely to cause serious harm to

herself.

      L.G. testified that she does not have any mental illness and only has a TBI.

She further testified that she is not a danger to herself or others.

      At the conclusion of the hearing, the panel determined that L.G. required

medication. After being provided with the required notice, L.G. appealed the




                                                                          A-5263-16T4
                                         3
determination. The GPPH Clinical Director conducted a review and upheld the

decision. This appeal followed.

      On appeal, L.G. asserts that GPPH erred by determining the she should be

medicated without her consent because her mental illness causes her to be

dangerous to herself and others when not medicated. We disagree.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). "[A] strong presumption of

reasonableness attaches" to the agency's decision. In re Carroll, 339 N.J. Super.

429, 437 (App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993), aff'd, 135 N.J. 306 (1994)). The burden is upon the appellant to

demonstrate grounds for reversal. McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 563 (App. Div. 2002).       To that end, we will "not disturb an

administrative agency's determinations or findings unless there is a clear

showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008).

      Applying this standard, we conclude that GPPH's decision to involuntarily

medicate L.G. was not arbitrary, capricious, or unreasonable. GPPH followed


                                                                         A-5263-16T4
                                       4
the DMHAS involuntary medication policy and procedures. Its decision was

based on the judgment of independent clinicians following a hearing and after

an administrative appeal.

      Affirmed.




                                                                      A-5263-16T4
                                      5